Opinion of the Court
PER CURIAM:
The issue in this case is the same as that in United States v Allen, 8 USCMA 504, 25 CMR 8. However, the facts are materially different. The accused was charged with two specifications of larceny. A stipulation, which was received in evidence in conjunction with the accused’s plea of guilty, shows circumstances substantially less aggravat*516ing in nature than the facts set out in the statements of the witnesses during the pretrial investigation. The record of previous convictions shows that these offenses were committed within a few days of the accused’s wrongful appropriation of a military vehicle and the making of a false official statement. Finally, the law officer instructed the court-martial that it could consider the plea of guilty itself “as a matter in extenuation and mitigation.”
We conclude from these facts that the accused and his counsel decided advisedly to make no statement and to take a chance on the sentence. We therefore affirm the decision of the board of review.